No. 07-14-00216-CV


Bert Wallace                                 §      From the 39th District Court
 Appellant                                            of Kent County
                                             §
v.                                                  April 13, 2016
                                             §
Kent County, Texas                                  Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated April 13, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo